

116 HR 3910 IH: Equality in Medicare and Medicaid Treatment Act of 2019
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3910IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Lewis (for himself, Mr. Larson of Connecticut, Ms. Sewell of Alabama, Mr. Doggett, Mr. Evans, Mr. Pascrell, Mr. Gomez, Mr. Suozzi, and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XI of the Social Security Act to improve access to care for all Medicare and
			 Medicaid beneficiaries through models tested under the Center for Medicare
			 and Medicaid Innovation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equality in Medicare and Medicaid Treatment Act of 2019. 2.Improving access to care for Medicare and Medicaid beneficiariesSection 1115A of the Social Security Act (42 U.S.C. 1315a) is amended—
 (1)in subsection (a)(3)— (A)by inserting , the causes of health disparities and social determinants of health, after medicine; and
 (B)by inserting , the Office of Minority Health of the Centers for Medicare & Medicaid Services, the Office of Rural Health Policy, and the Office on Women’s Health; (2)in subsection (b)—
 (A)in paragraph (2)— (i)in subparagraph (A)—
 (I)by inserting after the first sentence, the following new sentence: Prior to model selection, the Secretary shall consult with the Office of Minority Health of the Centers for Medicare & Medicaid Services, the Federal Office of Rural Health Policy, and the Office on Women’s Health to ensure that models under consideration address health disparities and social determinants of health as appropriate for populations to be cared for under the model.;
 (II)by inserting , as well as improving access to care received by individuals receiving benefits under such title, after title; and (III)by adding at the end the following new sentence: The models selected under this subparagraph shall include the social determinants of health payment model described in subparagraph (D), the testing of which shall begin not later than December 31, 2020.;
 (ii)in subparagraph (C), by adding at the end the following new clauses:  (ix)Whether the model will affect access to care from providers and suppliers caring for high risk patients or operating in underserved areas.
 (x)Whether the model has the potential to produce reductions in minority and rural health disparities.; and (iii)by adding at the end the following new subparagraph:
						
							(D)Social determinants of health payment model
 (i)In generalThe social determinants of health payment model described in this subparagraph is a payment model that tests each of the payment and service delivery innovations described in clause (ii) in a region determined appropriate by the Secretary.
 (ii)Payment and service delivery innovations describedFor purposes of clause (i), the payment and service delivery innovations described in this clause are the following:
 (I)Payment and service delivery innovations for behavioral health services, focusing on gathering actionable data to address the higher costs associated with beneficiaries with diagnosed behavioral conditions.
 (II)Payment and service delivery innovations targeting conditions or comorbidities of individuals entitled or enrolled under the Medicare program under title XVIII and enrolled under a State plan under the Medicaid program under title XIX to increase capacity in underserved areas.
 (III)Payment and service delivery innovations targeted on Medicaid-eligible pregnant and postpartum women, up to one year after delivery.; and
 (B)in paragraph (4)(A)— (i)in clause (i) at the end, by striking and;
 (ii)in clause (ii), at the end, by striking the period and inserting ; and; and (iii)by adding at the end the following new clause:
						
 (iii)the extent to which the model improves access to care or the extent to which the model improves care for high risk patients, patients from racial or ethnic minorities, or patients in underserved areas.;
 (3)in subsection (c)— (A)in paragraph (2), by striking at the end and;
 (B)by redesignating paragraph (3) as paragraph (4); (C)by inserting after paragraph (2) the following new paragraph:
					
 (3)the Office of Minority Health of the Centers for Medicare & Medicaid Services certifies that such expansion will not reduce access to care for low-income, minority, or rural beneficiaries; and;
 (D)in paragraph (4), as redesignated by subparagraph (B), by inserting before the period at the end the following: nor increase health disparities experienced by low-income, minority, or rural beneficiaries; and
 (E)in the matter following paragraph (4), as redesignated by subparagraph (B), by inserting , improve access to care, after care; and (4)in subsection (g)—
 (A)by inserting (or, beginning with 2021, once every year thereafter) after thereafter; and (B)by adding at the end the following new sentence:
					
 For reports for 2021 and each subsequent year, each such report shall include information on the following:(1)The extent and severity of minority and rural health disparities in Medicare and Medicaid beneficiaries.
 (2)The interventions that address social determinants of health in payment models selected by the Center for Medicare and Medicaid Innovation for testing.
 (3)The interventions that address social determinants of health in payment models not selected by the Center for Medicare and Medicaid Innovation for testing.
 (4)The effectiveness of interventions in mitigating negative health outcomes and higher costs associated with social determinants of health within models selected by the Center for Medicare and Medicaid Innovation for testing.
 (5)Changes in disparities among minorities and Medicare and Medicaid beneficiaries in underserved areas that are attributable to provider and supplier participation in a Phase II model.
 (6)In consultation with the Comptroller General of the United States, estimated Federal savings achieved through the reduction of rural and minority health disparities.
 (7)Other areas determined appropriate by the Secretary.. 